           Case
            Case1:20-cr-00093-LTS
                 1:20-cr-00093-LTS Document
                                    Document32-1
                                             33 Filed
                                                 Filed09/24/20
                                                       09/24/20 Page
                                                                 Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                  v.                                                               20 Cr. 93 (LTS)

 Michael Ackerman,

                              Defendant.



          Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), the Court

hereby finds and orders as follows:

          1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that affects the privacy, confidentiality and of third-party individuals and victims in this

matter.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

          1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.
         Case
          Case1:20-cr-00093-LTS
               1:20-cr-00093-LTS Document
                                  Document32-1 Filed09/24/20
                                           33 Filed  09/24/20 Page
                                                               Page22ofof33




       2. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.




                                                   2
            Case
             Case1:20-cr-00093-LTS
                  1:20-cr-00093-LTS Document
                                     Document32-1 Filed09/24/20
                                              33 Filed  09/24/20 Page
                                                                  Page33ofof33




       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: __/s/_______________________                         Date: _9/23/20______________
    Jessica Greenwood
    Assistant United States Attorney


   /s/ Jonathan Marvinny
   ___________________________                                 9/24/20
                                                         Date: _____________________
   Jonathan Marvinny, Esq.
   Counsel for Michael Ackerman


SO ORDERED:

Dated: New York, New York
       September 24, 2020
                                                       /s/ Laura Taylor Swain, USDJ
                                                     ____________________________________
                                                     HONORABLE LAURA TAYLOR SWAIN
                                                     UNITED STATES DISTRICT JUDGE




                                                3
